     Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 1 of 45 Pageid#: 89


LYNCHBURG CIRCUIT                                     Case No.:CL21000115-00
WESTWARD INVESTMENT                         vs.       TESLA, INC
PROPERTIES



                                  TABLE OF CONTENTS
                         Document Index                                Date Filed       Page
Manuscripts:
INITIAL FILING - CNTR:                                                02/10/2021        1-5
MISCELLANEOUS                                                         02/10/2021        6-6
CORRESPONDENCE                                                        02/10/2021        7-9
TESLA, INC D/B/A TESLA MOTORS - SPS                                   02/10/2021       10 - 12
NOTICE - OF FILING REMOVAL                                            03/10/2021       13 - 43



I, Kenneth T. Swisher, Clerk of the Lynchburg Circuit, certify that the contents of the record
listed in the table of contents constitute the true and complete record, except for exhibits whose
omission are noted in the table of contents.




                                                          3/23/2021




                                                                                            i
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 2 of 45 Pageid#: 90




                                                                       1
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 3 of 45 Pageid#: 91




                                                                       2
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 4 of 45 Pageid#: 92




                                                                       3
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 5 of 45 Pageid#: 93




                                                                       4
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 6 of 45 Pageid#: 94




                                                                       5
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 7 of 45 Pageid#: 95




                                                                        6
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 8 of 45 Pageid#: 96




                                                                       7
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 9 of 45 Pageid#: 97




                                                                       8
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 10 of 45 Pageid#: 98




                                                                        9
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 11 of 45 Pageid#: 99




                                                                        10
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 12 of 45 Pageid#: 100




                                                                        11
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 13 of 45 Pageid#: 101




                                                                        12
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 14 of 45 Pageid#: 102




                                                                        13
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 15 of 45 Pageid#: 103




                                                                        14
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 16 of 45 Pageid#: 104




                                                                        15
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 17 of 45 Pageid#: 105




                                                                        16
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 18 of 45 Pageid#: 106




                                                                        17
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 19 of 45 Pageid#: 107




                                                                        18
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 20 of 45 Pageid#: 108




                                                                        19
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 21 of 45 Pageid#: 109




                                                                        20
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 22 of 45 Pageid#: 110




                                                                        21
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 23 of 45 Pageid#: 111




                                                                        22
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 24 of 45 Pageid#: 112




                                                                        23
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 25 of 45 Pageid#: 113




                                                                        24
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 26 of 45 Pageid#: 114




                                                                        25
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 27 of 45 Pageid#: 115




                                                                        26
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 28 of 45 Pageid#: 116




                                                                         27
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 29 of 45 Pageid#: 117




                                                                        28
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 30 of 45 Pageid#: 118




                                                                        29
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 31 of 45 Pageid#: 119




                                                                         30
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 32 of 45 Pageid#: 120




                                                                        31
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 33 of 45 Pageid#: 121




                                                                         32
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 34 of 45 Pageid#: 122




                                                                        33
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 35 of 45 Pageid#: 123




                                                                         34
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 36 of 45 Pageid#: 124




                                                                        35
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 37 of 45 Pageid#: 125




                                                                        36
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 38 of 45 Pageid#: 126




                                                                        37
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 39 of 45 Pageid#: 127




                                                                        38
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 40 of 45 Pageid#: 128




                                                                        39
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 41 of 45 Pageid#: 129




                                                                        40
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 42 of 45 Pageid#: 130




                                                                        41
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 43 of 45 Pageid#: 131




                                                                        42
Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 44 of 45 Pageid#: 132




                                                                        43
   Case 6:21-cv-00012-EKD Document 10 Filed 03/23/21 Page 45 of 45 Pageid#: 133


LYNCHBURG CIRCUIT                                     Case No.:CL21000115-00
WESTWARD INVESTMENT                         vs.       TESLA, INC
PROPERTIES



                                  TABLE OF CONTENTS
                         Document Index                                Date Filed       Page
Manuscripts:
INITIAL FILING - CNTR:                                                02/10/2021        1-5
MISCELLANEOUS                                                         02/10/2021        6-6
CORRESPONDENCE                                                        02/10/2021        7-9
TESLA, INC D/B/A TESLA MOTORS - SPS                                   02/10/2021       10 - 12
NOTICE - OF FILING REMOVAL                                            03/10/2021       13 - 43



I, Kenneth T. Swisher, Clerk of the Lynchburg Circuit, certify that the contents of the record
listed in the table of contents constitute the true and complete record, except for exhibits whose
omission are noted in the table of contents.
